11 Mich. App. 643 (1968)
162 N.W.2d 118
PEOPLE
v.
JOHNSON.
Docket No. 2,616.
Michigan Court of Appeals.
Decided June 10, 1968.
Leave to appeal denied August 15, 1968.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, George N. Parris, *644 Prosecuting Attorney, Thaddeus F. Hamera, Chief Appellate Lawyer, and Stephen F. Osinski, Assistant Prosecuting Attorney, for the people.
Martin J. Smith, for defendant.
Leave to appeal denied August 15, 1968. See 381 Mich 771.
PER CURIAM:
Defendant was convicted by a jury of the crime of uttering and publishing a forged check, CL 1948, § 750.249 (Stat Ann 1962 Rev § 28.446). He appeals.
We have concluded from our examination of the record and briefs that defendant's allegations of error are without merit. The people presented sufficient evidence to find defendant guilty of the offense charged beyond a reasonable doubt.
Affirmed.
LESINSKI, C.J., and T.G. KAVANAGH and T.J. FOLEY, JJ., concurred.